533 Pa. 410 (1993)
625 A.2d 641
Christine Plant MILLARD and Kevin Millard, Appellees,
v.
Warren C. NAGLE, M.D., and Guthrie Clinic, Ltd., Appellants.
Supreme Court of Pennsylvania.
Argued May 7, 1992.
Decided June 1, 1993.
Joseph P. Mellody, Jr., Wilkes-Barre, for appellants.
Laurence M. Kelly, Montrose, for appellants.
Before NIX, C.J., and FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM.
The Order of the Superior Court is affirmed. See Gouse v. Cassel, 532 Pa. 197, 615 A.2d 331 (1992).
LARSEN, J., did not participate in the consideration or decision of this case.
*411 McDERMOTT, J., did not participate in the decision of this case.